The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-17 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 16, 2019 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 7, 9, 11, 13-14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13 and 14 recite the limitation “and partial decarboxylation of the polymer obtained, to obtain a decarboxylated polymer”, which render the claims indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.
The terms “partial” in claims 1, 13 and 14, and “partially” in claims 5 and 7 are relative terms which render the claims indefinite. The terms “partial” and “partially” are not defined by the claims 1, 5, 7, 13, and 14, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4 recites the limitation "one other chain transfer agent" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "itaconic acid" in lines 3, 5, and 7.  There is insufficient antecedent basis for this limitation in the claim because claim 1 recites the limitation “sodium salt of itaconic acid”.
Claim 7 recites the limitation "itaconic acid polymer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the aqueous suspension of mineral material particles" in lines 3 and 7. There is insufficient antecedent basis for this limitation in the claim because claim 1 recites the limitation “mineral material particle”.
Claim 11 recites the limitation “an aqueous suspension of mineral material particles" in lines 3 and 7. There is insufficient antecedent basis for this limitation in the claim because claim 10 does not recite any limitation.
Claim 17 recites the limitation "an amount of cationic agent" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claims 10 and 16 do not recite any limitation.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10, 13-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Durant et al. (U.S. Patent 9,487,423).
With regard to the limitations of claims 1, 3, 8, and 10, Durant discloses a dispersion of a partially decarboxylated polyitaconic acid homopolymer or copolymer comprising the following structure:

    PNG
    media_image1.png
    246
    512
    media_image1.png
    Greyscale

wherein one or more of the carboxylic acid groups is decarboxylated and one or more of the carboxylic acid groups are optionally in metallic salt form;
wherein the repeating unit "a" and repeating unit "b" provide that the polyitaconic acid repeating unit is present at a level of 50 wt. % to 100 wt. % and the vinyl monomer M2 is present at a level of 50 wt. %;
wherein the level of said decarboxylation is above 30 mole % of carbon dioxide evolved per molar equivalent of itaconic acid in said polymer or copolymer based upon a maximum level of decarboxylation of 200 mole %; and
wherein said partially decarboxylated homopolymer or copolymer is dispersed in solution with an inorganic mineral (col. 1, line 65 through col. 2, line 23).
Durant discloses that neutralization may be accomplished by treatment of the acidic monomers with any base, such as monovalent inorganic bases, e.g., M+[OH-]x wherein M represents a cationic moiety selected from sodium, potassium, lithium and x assumes the value to provide a neutralized salt. In addition, it is contemplated herein that one may employ non-metallic hydroxides, such as ammonium hydroxide, as well as organic base compounds, including primary amines (e.g. an alkyl amine such as monomethyl amines, dimethylamines, trimethylamines, monoethylamine, diethylamine, triethylamine) and/or organic compounds containing hydroxyl (OH) group functionality (e.g. ethylene glycol).
The amount of neutralization may be adjusted to provide a less than complete neutralization of the acidic groups present on the vinyl monomers noted herein). For example, in the case of the representative monomer of itaconic acid, it may be understood that complete neutralization will require two moles of neutralizer for each mole of itaconic acid. That is, two moles of sodium hydroxide would provide complete neutralization of one mole of itaconic acid, and any amount of sodium hydroxide less than two moles would provide the desired result of partial neutralization. Those of skill in the art would recognize that when a divalent based is employed to neutralize itaconic acid, the amount of divalent base selected to completely neutralize itaconic acid would be 1.0 mole of divalent base for each mole of itaconic acid, and to partially neutralize, less than one mole of divalent base may be applied to partially neutralize the itaconic acid monomer (col. 5, lines 3-31).
Durant discloses that the temperature at which partial neutralization may be achieved may also be adjusted such that neutralization is accomplished at temperatures of 50.00C. to 1500C., including all values therein, in 1.00C. increments. For example, it is preferable that the neutralization temperature is adjusted to be 500C. to 1100C., and in a most preferred configuration, the neutralization temperature is adjusted to be in the range of 650C. to 1000C, which are within the claimed range (col. 5, lines 40-47).
With regard to the limitations of claims 4 and 6, Durant discloses the polymers produced herein are produced such that they preferably have weight average molecular weights (Mw) of 1500 to 50,000 and/or number average molecular weights (Mn) in the range of 800 to 10,000. More preferably, the value of Mn is in the range of 1000 to 5000, which is within the claimed range. Such molecular weight values, particularly at the lower end, can be readily achieved by the optional use of chain transfer agents in the identified polymerization (col. 6, line 65 through col. 7, line 5; claim 4).
With regard to the limitations of claim 5, Durant does not disclose the method according to claim 1, wherein: the first acidity of itaconic acid is partially salified and the second acidity of itaconic acid is not salified; or the first acidity of itaconic acid is totally salified and the second acidity of itaconic acid is not salified; or the first acidity of itaconic acid is totally salified and the second acidity of itaconic acid is partially salified.
However, in view of substantially identical method for producing mineral material particles, the method comprising grinding, in the presence of water, at least one mineral material in the presence of at least one polymer obtained: (a) by a radical polymerization reaction in the presence of sodium hypophosphite, at a temperature above 500C., of a partial sodium salt of itaconic acid and partial decarboxylation of the polymer obtained, to obtain a decarboxylated polymer; and (b) partial or total neutralization of the decarboxylated polymer with a derivative comprising sodium,  between Durant and instant claims, it is the Examiner’s position that Durant’s method for producing mineral material particles inherently possesses these properties. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Fitzgerald 619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).  
Even assuming that the claims are not anticipated by the reference, it would have been obvious to one of ordinary skill in the art to make the damping-enhanced pressure-sensitive adhesive having the above-mentioned properties because it appears that the reference generically embrace the claimed subject matter and the person of ordinary skill in the art would have expected all embodiments of the reference to work. Applicants have not demonstrated that the differences, if any, between the claimed subject matter and the subject matter of the prior art examples give rise to unexpected products. 
With regard to the limitations of claim 7, Durant discloses the partially decarboxylated polyitaconic acid homopolymer or copolymer of claim 1 wherein the level of decarboxylation is in the range of 50 mole % to 90 mole %, which is within the claimed range (claim 3).
With regard to the limitations of claim 10,  it is noted that in view of substantially identical a partial sodium salt of itaconic acid and partial decarboxylation of the polymer obtained, temperature, the weight average molecular weight of the polymer, metal chelating agents, process producing such products being used by both Durant and the applicant, it is the Examiner’s position to believe that the product, i.e. the aqueous composition of Durant is substantially the same as the aqueous composition recited in claim 10, even though obtained by a different process, consult In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   
          Since the USPTO does not have proper equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	           With regard to the limitations of claims 13 and 14, Durant does not disclose a method for producing a paper-mass-loading composition or a paper-coating color composition as per claim 13, and a grinding aid for particles of mineral material as per claim 14. It is noted that these limitations have not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
With regard to the limitations of claim 16, Durant does not disclose a method comprising of producing paper with the aqueous composition of claim 10. 
It is axiomatic that one who performs the steps of a process must necessarily produce all of its advantage. Mere recitation of a newly discovered property or function what is inherently possessed by the things or steps in the prior art does not cause a claim drawn to those things to distinguish over the prior art. Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
Claims 2, 9, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Durant et al. (U.S. Patent 9,487,423) as applied to claims 1, 3-8, 10, 13-14, and 17 above and further in view of Bousquet et al. (U.S. Patent 5,573,188).
With regard to the limitations of claims 2 and 15, Durant does not disclose the method according to claim 1, wherein the particles have a size of less than 50 µm. 
With regard to the limitations of claims 2 and 15, Bousquet discloses that the particle size of the calcium carbonate obtained after a very long period of grinding in the presence of the dispersing agent can be considered to be favorable for pigment applications, since 95% of the particles have a maximum dimension smaller than two microns, which is clearly within the claimed range (col. 2, lines 40-45).
Both references are analogous art because they are from the same field of endeavor concerning process of grinding mineral material particles.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate mineral material articles having a size of less than 50 µm, for example not more than 2 µm as taught by Bousquet in Dupont’s dispersion of a partially decarboxylated polyitaconic acid homopolymer or copolymer with reasonable expectation of success because it has the advantage of producing a pigment suspension of low viscosity and small particle size (US’188, col. 3, lines 12-15) and thus to arrive at the subject matter of instant claims 2 and 15.
With regard to the limitations of claims 9 and 11, the combined teaching of Durant and Bousquet does not disclose the aqueous suspension of mineral material particles having a median size of 1.5±0.15 µm has a cationic demand less than or equal in absolute value to 5µ-equivalent per g of suspension of particles in water at a concentration of 65 to 75% by weight; or the aqueous suspension of mineral material particles with a median size of 0.7±0.15 µm has a cationic demand less than or equal in absolute value to 13µ-equivalent per g of suspension of particles in water at a concentration of 65 to 75% by weight.
However, in view of substantially identical method for producing mineral material particles having the medium size within the claimed range between the combined teaching of Durant and Bousquet, and instant claims, it is the Examiner’s position that Durant and Bousquet’s aqueous suspension of mineral material particles possesses these properties. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Best 195 USPQ 430, (CCPA 1977).    
Furthermore, it is noted that the medium size of the particles and a cationic demand are result effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gane et al. (U.S. Patent Application Publication 2011/0105670 A1).
With regard to the limitations of claims 1-17, Gane discloses a process to manufacture an aqueous suspension of natural calcium carbonate characterised in that it includes the following stages: 
a) pre-grinding the calcium carbonate under dry and/or wet conditions as far as obtaining an average diameter of 0.5 to 500.µm (d5o), with or without dispersing agents, 
b) forming an aqueous suspension of the product derived from stage a) having a dry calcium carbonate content of between 10% and 80%, preferentially between 30% and 50%, and very preferentially between 35% and 45%, 
c) grinding the suspension derived from stage b) in the presence of a homopolymer and/or of a copolymer of (meth)acrylic acid simultaneously having an average by weight molecular weight of between 8,000 g/mole and 15,000 g/mole, preferentially between 10,000 g/mole and 14,000 g/mole, more preferentially between 11,000 g/mole and 13,000 g/mole, and very preferentially of the order of 12,000 g/mole, and also having a molar content of polymeric chains of molecular weight of less than 3,000 g/mole, of less than 20%, preferentially less than 15%, and very preferentially less than 10%, 
d) possibly concentrating the aqueous suspension obtained in stage c) by any known means so as to obtain a calcium carbonate content at least equal to 5% above the concentration of stage b) or c), preferentially between 60% and 80% by weight, and very preferentially between 65% and 75% by weight, 
e) possibly adding a dispersing agent to the aqueous suspension during or after stage d), 
f) possibly drying by any known means the product obtained in stage c) or d) or e) (claim 1).
Gane discloses use of the aqueous suspension of calcium carbonate in paper applications such as mass fillers or coating (claim 12).
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764